United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3235
                                   ___________

Janetta Kearney,                       *
                                       *
              Appellant,               *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas.
City of Little Rock; Capitol Zoning    *     [UNPUBLISHED]
District Commission,                   *
                                       *
              Appellees.               *
                                  ___________

                             Submitted: July 7, 2005
                                Filed: July 26, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Janetta Kearney appeals the district court’s1 order dismissing her civil action
against the City of Little Rock and the Capitol Zoning District Commission. After
careful de novo review of the record, see Springdale Educ. Ass’n v. Springdale Sch.
Dist., 133 F.3d 649, 651 (8th Cir. 1998), we conclude dismissal was proper for the
reasons explained by the district court. The judgment is affirmed. See 8th Cir. R.
47B.
                        ______________________________


      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.